 



Exhibit 10.1
FIRST AMENDMENT TO
STOCK APPRECIATION RIGHTS AGREEMENT
          THIS FIRST AMENDMENT TO STOCK APPRECIATION RIGHTS AGREEMENT (the
“Amendment”), is made as of this 28th day of February, 2007, by and between The
Cronos Group, a société anonyme holding organized and existing under the laws of
Luxembourg (the “Company”), and Peter J. Younger (“Younger”),
W I T N E S S E T H:
          WHEREAS, the Company and Younger are parties to that certain Stock
Appreciation Rights Agreement, dated as of October 13, 1999 (the “SAR
Agreement”); and
          WHEREAS, it is proposed that the Company enter into an asset purchase
agreement (the “Agreement”) with FB Transportation Capital LLC, a Delaware
limited liability company, and CRX Acquisition Ltd., a Bermuda exempted company
(“Purchaser”); and
          WHEREAS, pursuant to the Agreement, Purchaser shall, subject to
satisfaction of the conditions set forth therein, purchase all of the assets and
assume all of the liabilities of the Company (the “Assets Sale”) at a purchase
price per common share of $16.00 per share (the “Purchase Price Per Share”); and
          WHEREAS, pursuant to the SAR Agreement, Younger was granted 200,000
Share Units at a “grant price” of $4.375 per Share Unit; and
          WHEREAS, the 200,000 Share Units granted to Younger pursuant to the
SAR Agreement have fully vested; and
          WHEREAS, Younger may redeem the Share Units granted to him under the
SAR Agreement by delivery of a written exercise notice in the form of Exhibit A
to the SAR Agreement; and
          WHEREAS, upon exercise, Younger is entitled to an “Award Payment”
determined by multiplying the excess of the “Fair Market Value” of a common
share of the Company on the exercise date over the grant price, by the number of
exercised Share Units; and
          WHEREAS, “Fair Market Value” is defined in the SAR Agreement to refer
to the closing sales price of the Company’s common shares, as reported on
Nasdaq; and
          WHEREAS, the Compensation Committee of the Board of Directors of the
Company, composed solely of independent directors, has reviewed the SAR
Agreement and proposes to amend the same so as to permit Younger to exercise his

1



--------------------------------------------------------------------------------



 



SARs at the same price as all shareholders of the Company shall receive as a
result of the Company’s sale of its assets to Purchaser;
          NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the Company and Younger hereby agree as follows:
     1. Defined Terms. All capitalized terms used herein and not defined herein
shall have the meaning given to them by the SAR Agreement.
     2. Redemption Price. Solely for the purpose of any exercise by Younger of
the Award made to Younger in connection with the Assets Sale, the “Fair Market
Value” of Younger’s Share Units, for purposes of calculating the Award Payment
to be made to Younger under the SAR Agreement, shall be deemed to equal the
Purchase Price Per Share minus the grant price, times the number of exercised
Share Units. Any exercise by Younger of his Award under the SAR Agreement made
in connection with the Assets Sale contemplated by the Agreement shall be made
in the form of Exhibit A to this Amendment.
     3. Continuance in Force of SAR Agreement. Other than as specifically
amended hereby, the terms and provisions of the SAR Agreement shall remain in
full force and effect. In the event that the closing of the Assets Sale to
Purchaser does not incur in accordance with the terms of the Agreement, then and
in such event the provisions of Section 2 of this Amendment shall become null
and void.
 
          IN WITNESS WHEREOF, the Company and Younger have executed this
Amendment as of the day and year first above written.

                  “COMPANY”    
 
                THE CRONOS GROUP    
 
           
 
  By:   /s/ Maurice Taylor     
 
     
 
Maurice Taylor    
 
      Chair, Compensation Committee    
 
      Board of Directors    
 
                “YOUNGER”    
 
         
 
  /s/ Peter J. Younger                      Peter J. Younger    

2



--------------------------------------------------------------------------------



 



EXHIBIT A
THE CRONOS GROUP
EXERCISE NOTICE

 



--------------------------------------------------------------------------------



 



EXERCISE NOTICE
The Cronos Group
5, rue Guillaume Kroll
L-1882 Luxembourg
Attention: Compensation Committee
Ladies and Gentlemen:
          Reference is made to that certain Stock Appreciation Rights Agreement
between the Company and Peter J. Younger, dated as of October 13, 1999
(hereinafter, the “Agreement”), as amended by that First Amendment to Agreement,
dated as of February 28, 2007 (the “Amendment”). (All defined terms used herein
shall have the meaning given to them by the Agreement.)
          Reference is made to the Asset Purchase Agreement (“Agreement”)
referred to in the Amendment. Pursuant to the Agreement, CRX Acquisition Ltd.
(“Purchaser”) agrees, on the terms and conditions of the Agreement, to purchase
all of the assets and assume all of the liabilities of the Company. Pursuant to
the terms of the Agreement, as amended by the Amendment, the undersigned hereby
elects, effective upon the closing of the sale of the Company’s assets to
Purchaser pursuant to the terms of the Agreement, to exercise the Award on
200,000 Share Units (hereinafter, the “Exercised Share Units”) at the Purchase
Price Per Share (as defined in the Agreement). If for any reason the closing
does not occur in accordance with the terms of the Agreement, then and in such
event the election made by the undersigned by this notice shall be null and void
and of no further force and effect.
          The undersigned understands that the Company may withhold from the
Award Payment such amounts as it deems to be necessary to satisfy Federal,
state, local, or foreign withholding tax requirements, and that the undersigned
is responsible for the payment of taxes of any kind which may be imposed on the
undersigned as a result of the grant or exercise of the Award.

                 
DATED:
          EXERCISING PARTY:    
 
 
 
           
 
               
 
         
 
          Peter J. Younger    
 
               
 
         
 
          (address)    
 
               
 
         
 
   
 
               
 
          (continued)    

 



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE
ACKNOWLEDGED AND ACCEPTED:
THE CRONOS GROUP
By                                        
Its                                        

 